PER CURIAM.
This is an appeal by the husband Jack Kuper from a post-judgment order which approves the report of a general master and enforces a marital property settlement agreement. We reverse the order under review upon a holding that the wife Nancy Kuper’s motion for contempt in this matter was improperly referred by the trial court to the general master, over the written objection of the husband Jack Kuper, in violation of Fla.R.Civ.P. 1.490(c). All agree that (a) the trial court specifically refused to hear the wife’s motion for contempt on the day the motion had been specially set for a hearing, and (b) notwithstanding the husband’s previously filed written objection thereto, the trial court orally referred the motion to the general master for a hearing. We specifically reject the wife’s contention that the husband waived any objection to the general master hearing this motion because the husband did not make an objection thereto before the general master; the husband had already filed before the trial court a written objection to the aforesaid referral and it was entirely unnecessary to repeat that objection before the general master. Bathurst v. Turner, 533 So.2d 939 (Fla. 3d DCA 1988).
The post-judgment order under review is reversed and the cause is remanded to the trial court with directions to hear the wife’s above-stated motion for contempt.
Reversed and remanded.